Citation Nr: 1711807	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to December 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO, inter alia, denied the Veteran's claim for a TDIU.

In March 2013, the Veteran testified during a video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

In April 2014, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.

In December 2014, the Veteran was notified that the VLJ who held the March 2013 hearing was no longer at the Board, and he was provided with an opportunity to request a new hearing.  The Veteran did not, however, reply or request that a new hearing be scheduled.

In a March 2015 decision, the Board denied the Veteran's claim for a TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 memorandum decision, the Court vacated the Board's decision and remanded the claim to the Board.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for accidental gunshot wound to the left forearm, rated 50 percent; posttraumatic stress disorder (PTSD), rated 30 percent; right eye pseudophakic due to cataract surgery associated with type II diabetes mellitus, rated 30 percent; type II diabetes mellitus, rated 20 percent; ischemic heart disease (IHD), rated 10 percent; mild diabetic peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus, rated 10 percent; mild diabetic peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus, rated 10 percent; and erectile dysfunction associated with PTSD, rated 0 percent.  His combined rating is 90 percent.

2.  The evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities of both lower extremities, including the bilateral factor pursuant to 38 C.F.R. § 4.26, and disabilities resulting from common etiology will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  Id.

The Veteran has met the percentage requirements in this case, as he is in receipt of service connection for accidental gunshot wound to the left forearm, rated 50 percent; PTSD, rated 30 percent; right eye pseudophakic due to cataract surgery associated with type II diabetes mellitus, rated 30 percent; type II diabetes mellitus, rated 20 percent; IHD, rated 10 percent; mild diabetic peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus, rated 10 percent; mild diabetic peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus, rated 10 percent; and erectile dysfunction associated with PTSD, rated 0 percent.  Hence, he meets the percentage requirements for a TDIU.  See 38 C.F.R. §§ 4.16(a), 4.26.

Therefore, the remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his or her disability makes it difficult for him or her to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he or she is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In multiple VA examination reports, VA examiners indicated that the Veteran's service-connected disabilities did not impact his ability to work.  In this regard, in a January 2010 VA mental disorders examination report, the VA examiner concluded that there was no occupational impairment due to the Veteran's PTSD.  In a February 2010 VA eye examination report, the VA examiner concluded that there were no significant effects on usual occupation due to the Veteran's pseudophakic.  In a February 2010 VA diabetes mellitus, genitourinary, and peripheral nerves examination report, regarding the Veteran's type II diabetes mellitus, the VA examiner opined that the Veteran was able to gain and maintain gainful employment, and that his diabetes did not impact physical or sedentary employment.  Regarding the Veteran's erectile dysfunction, the VA examiner opined that erectile dysfunction did not prevent the Veteran from gaining and maintaining gainful employment and did not impact physical or sedentary employment.  Regarding the Veteran's diabetic peripheral neuropathy of the lower extremities, the VA examiner opined that diabetic peripheral neuropathy did not prevent the Veteran from gaining and maintaining gainful employment and had no significant effects on occupation.  In a September 2010 VA heart examination report, the VA examiner opined that the Veteran's IHD had no effects on usual occupation and resulting work problems.  In a June 2014 VA eye examination report, the VA examiner opined that the Veteran's pseudophakic did not impact his ability to work.  In June 2014 VA IHD and male reproductive system examination reports, the VA examiner concluded that both IHD and erectile dysfunction did not impact the Veteran's ability to work.  

The above evidence weighs against the claim.  However, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.")  Entitlement to TDIU is based on an individual's particular circumstance.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  On his application for a TDIU, the Veteran indicated that he had two years of college and had worked for over 26 years as a clerk at the U.S. Postal Service.  (Prior to his work at the U.S. Postal Service, during a June 2014 VA diabetes mellitus examination, the Veteran indicated that he had worked for 10 years at a General Motors motor plant before being laid off.)  He also indicated that he had been unemployed since October 2009, and that he had left his job at the U.S. Postal Service because of his service-connected disabilities.  

In his May 2012 substantive appeal (VA Form 9), the Veteran asserted that he was not in any way able to obtain or maintain gainful employment due to his service-connected disabilities.  He indicated he was forced to take an early retirement because of the painful neuropathy and exhaustion he felt due to his diabetes.  In a May 2012 statement, G.K., the Veteran's co-worker at the U.S. Postal Service, stated that he observed that the Veteran was tired all the time and had trouble walking or standing for extended periods of time.  He stated that the Veteran's legs became a bigger problem as time went on, and that he could tolerate standing on them less and less.  He stated that he had talked many times to the Veteran about him retiring "because his legs could not stand the pounding from the work room floor," and that this was the prime motivation for the Veteran's retirement.  He stated that the Veteran did not want to leave, but that his health prevented him from working any longer.  In a November 2012 statement, the Veteran's representative indicated that prolonged standing would be extremely challenging for the Veteran due to his diabetic peripheral neuropathy.  The Veteran's representative also asserted that the severity of the Veteran's service-connected disabilities have now made it impossible for the Veteran to retrain for another career.  In a February 2013 statement, the Veteran's wife reported that she noticed her husband being tired and saying that his legs hurt him, and that it came to a point where he had to use up his sick and annual leave as a result.  She reported that in 2008, the pain became more severe, and that in 2009, the Veteran retired early due to his health issues.  In a March 2013 statement, the Veteran's mother-in-law reported that the Veteran retired early because his health problems were giving him a lot of trouble.  She reported that the Veteran had also quit the VFW Honor Guard due to the pain from standing for periods of time.  At the March 2013 Board hearing, the Veteran indicated that he was unable to keep up with the physical demands of his job at the U.S. Postal Service, and that even if they had offered him a sedentary job, he would still be unable to do that.  In this regard, the Veteran indicated that his legs still hurt when he was sitting down, and that he had to regularly get up and move about a little bit.  At the hearing, the Veteran's representative also indicated that due to the Veteran's left forearm gunshot wound, his left forearm and fingers lacked dexterity, and that he could not lift or rotate his arm without lifting his entire shoulder.  As such, the Veteran's representative asserted that even a job of a simple or sedentary nature would be out of the question for the Veteran. 

The Board finds the above lay statements competent and credible.  See Geib, 733 F.3d at 1354 (whether a veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Moreover, in a June 2014 VA diabetes mellitus examination, the VA examiner concluded that the Veteran's type II diabetes mellitus impacted his ability to work.  Although the VA examiner opined that the Veteran could work a sedentary job, the VA examiner also indicated that the Veteran would not be able to drive commercially or walk for prolonged periods of time.  The VA examiner further indicated that the Veteran would not be able to climb or take on safety sensitive positions (such as working from heights).  In a June 2014 VA peripheral nerves examination, the VA examiner concluded that the Veteran's diabetic peripheral neuropathy of the lower extremities impacted his ability to work.  In this regard, the VA examiner indicated that the Veteran should avoid prolonged walking, climbing, or working safety sensitive positions (such as from heights).  In addition, the VA examiner noted that the Veteran had injury to the left arm which resulted in decreased strength and touch sensation. 

Thus, given the significant impact of the service-connected disabilities on the Veteran's ability to perform both physical and sedentary tasks that would likely be required for the type of employment for which he would be qualified given his educational and occupational background, the evidence is at least evenly balanced as to whether these disabilities preclude him from obtaining and maintaining substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


